      Case 4:20-cv-00518-P Document 14 Filed 08/27/20        Page 1 of 1 PageID 148



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 JOSEPH CHRISTIE, Individually               §
 and on Behalf of All Others Similarly       §
 Situated,                                   §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §   Civil Action No. 4:20-cv-00518-P
                                             §
 CONTRACT CALLERS, INC., and                 §
 JOHN DOES 1-25                              §
                                             §
      Defendants.                            §

                                         ORDER

         Before the Court is Plaintiff’s Unopposed Motion for Extension of Time to File a

Response to Defendant Contract Callers, Inc.’s Motion to Dismiss (ECF No. 13) filed

August 25, 2020. Having reviewed the Motion, case filings and docket entries, the Court

finds that the Motion should be and hereby is GRANTED in part.

         Accordingly, the Court ORDERS Plaintiff to file his response to Defendant’s

Motion to Dismiss on or before September 8, 2020.

         SO ORDERED on this 27th day of August, 2020.
